416 F.2d 972
UNITED STATES of America, Plaintiff-Appellee,v.Willian Russell WEBB, Defendant-Appellant.
No. 27038.
United States Court of Appeals Fifth Circuit.
Oct. 22, 1969.

Philip L. Kitchen (Ct.Apptd.), New Orleans, La., for appellant.
Louis C. LaCour, U.S. Atty., George P. Hand, Jr., Asst. U.S. Atty., New Orleans, La., for appellee.
Before JOHN R. BROWN, Chief Judge, and JONES and CARSWELL, Circuit Judges.
PER CURIAM:


1
There was a time when the questions raised on this appeal were novel and the contentions made by the appellant were plausible.  At this time the questions have been well settled and decided contrary to the appellant's contentions.  Therefore, the judgment of conviction and sentence is


2
Affirmed.